PER CURIAM.
Now, December 13, 1877, the court having computed the aggregate indebtedness of all amounts provable against the bankrupt, and the number of creditors and the number of petitioning creditors; and having computed the amount and value of debts held by the petitioning creditors, it is ascertained that the total amount of provable debts is 8896,312.25; that the entire number of creditors having provable debts of over 8250 in amount is seven hundred- and eight; and of these three hundred have joined in the petition, and that they hold provable debts over two hundred and fifty dollars in value, to the amount of three hundred and sixteen thousand one hundred and ninety-three dollars and seventy-nine cents. One-fourth in number, or one hundred and seventy-seven creditors holding one-third of the indebtedness, or two hundred and ninety-eight thousand seven hundred and seventy dollars and seventy-five cents, are sufficient to constitute a legal quorum.
It is therefore adjudged and decreed, that a legal quorum of one-fourth in number of creditors holding provable debts over two hundred and fifty dollars in value to the amount of one-third of the aggregate indebtedness provable against the bankrupt have joined in the petition for his adjudication.
Exceptions tenth, eleventh, twelfth, fourteenth, twenty-second and twenty-third of the exceptions filed July S, 1S7C, to the register’s original report, finding a quorum, are overruled — the other exceptions to said report were disposed of in opinion filed February 21, 1877.
The opinion of Judge KETCHAM, in this case, and which is referred to in the decree, was printed in [Case No. S,429],